DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON YOSHIDA
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004268670 to Yoshida.
Regarding claim 1, Yoshida discloses a bike cargo rack comprising: a platform (11 – Fig. 2); and a movable body (17 – Fig. 3) movably and releasably connected to the platform, wherein the movable body includes a first stop (36) adapted to be restrained by a first end of the platform (by notch in 11) to prevent release from the platform, wherein the movable body includes a second stop (31 – Fig. 3) abutted by a second end of the platform (31 abuts 11) after the first end of the platform restraining the first stop (the second end is after the first end when moving from left to right in Figs. 2-3), and wherein the first and the second stops are disposed on opposite ends of the movable body (Fig. 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of EP 3,241,727 to Linden.
Regarding claims 2 and 11, Yoshida discloses wherein the first stop is flexibly connected to the movable body and flexed between a first position (when 36 engages notch in 11) in which the platform restrains the movable body, and a second position (when 36 is flexed out of notch in 11) in which the platform does not restrain movable body.  Yoshida fails to disclose the first stop rotating.  However, Linden discloses a bicycle rack including a rotatable latch (16 – Fig. 6).  It would have been obvious to one of ordinary skill to have used a rotatable latch in Yoshida because doing so only 
Regarding claims 3 and 12, the combination from claim 2 discloses wherein the movable body provides a fulcrum (pivot of 16 – Linden) about which the first stop is rotatably mounted, wherein the first stop is urged by a resilient member (15 – Linden), and wherein the resilient member includes one end (top end in Linden Fig. 6) retained on the first stop and another end (bottom end in Linden Fig. 6) retained on a cover (14 – Fig. 6, Linden) which has an end integrated with the movable body (the cover is connected to the movable body).
Regarding claims 4 and 13, the combination from claim 2 discloses wherein the second stop is movably connected to the movable body (31 is slidably connected to 11 via rivets 32 (Yoshida)).  The combination fails to disclose the second stop being selectively fixed to the movable body (i.e. capable of release).  However, elsewhere Yoshida discloses using screws (58 – Fig. 10) that are selectively fixed to objects (i.e. they may be secured or removed as desired).  It would have been obvious to one of ordinary skill to have used screws threaded into holes in the combination because the modification only requires a simple substitution of one known, equivalent fastening element for another to obtain predictable results.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of DE 29911818 (“DE ‘818”) and DE 29510801 (“DE ‘801”).
Regarding claim 8, Yoshida fails to disclose a mudguard attached to the rack.  However, DE ‘801 discloses a bicycle rack including a mudguard attached to the rack (Fig. 5).  It would have been obvious to one of ordinary skill to have attached a 

    PNG
    media_image1.png
    570
    591
    media_image1.png
    Greyscale

DE ‘818 Annotated Figure
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of TW 371675 to Cai.  
Regarding claims 9-10, Yoshida fails to disclose the supporting portion movable relative to the mounting portion.  However, Cai discloses a bicycle rack wherein the supporting portion (15 – Fig. 4) is adapted to be changed to different positions on the mounting portion (Fig. 4) and is movably connected to the mounting portion (Fig. 4).  It would have been obvious to one of ordinary skill to have made the supporting portion movable relative to the mounting portion because it would allow the rack to adapt to a wider variety of user preferences and to carrying a wider variety of objects.

REJECTION BASED ON LINDEN
Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linden.
Regarding claim 1, Linden discloses a bike cargo rack comprising: a platform (2, 8, 9); and a movable body (10) movably and releasably connected to the platform, wherein the movable body includes a first stop (16) adapted to be restrained by a first end of the platform to prevent release from the platform, wherein the movable body includes a second stop (11) abutted by a second end of the platform after the first end of the platform restraining the first stop (11 is after 16 when moving from right to left in Figs. 5-6), and wherein the first and the second stops are disposed on opposite ends of the movable body (Fig. 13).
Regarding claims 2 and 11, Linden discloses wherein the first stop is rotatably connected to the movable body and rotatable between a first position (Fig. 13, with 16 released) in which the platform restrains the movable body, and a second position (Fig. 12, with 16 flexed) in which the platform does not restrain movable body.
Regarding claims 3 and 12, Linden discloses wherein the movable body provides a fulcrum (pivot of 16) about which the first stop is rotatably mounted, wherein the first stop is urged by a resilient member (15), and wherein the resilient member includes one end (top end in Fig. 6) retained on the first stop and another end (bottom end in Fig. 6) retained on a cover (14) which has an end integrated with the movable body.
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734